Citation Nr: 0920472	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as the surviving 
spouse of the Veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.  He died in January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the appellant requested a Board hearing in July 
2006, she withdrew that request the next month.

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  A Board decision of September 1988 denied entitlement to 
recognition of the appellant as the surviving spouse of the 
Veteran.

2.  An April 1989 VA decision continued the denial of 
recognition of the appellant as the Veteran's surviving 
spouse; the appellant was notified of the decision and of her 
appellate rights with respect thereto, but did not appeal.

3.  The evidence received since the April 1989 decision is 
duplicative or cumulative of evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for recognition as the surviving spouse of 
the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising her of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the RO did not provide the appellant 
with the notice contemplated by 38 U.S.C.A. § 5103(a).  Under 
the facts of this particular case, however, the Board finds 
that VA was not required to provide the appellant with such 
notice.  In this regard, VA is not required to provide notice 
under 38 U.S.C.A. § 5103(a) where, as a matter of law, 
entitlement to the benefit claimed cannot be established.  
38 C.F.R. § 3.159(b)(3)(ii) (2008).  This extends to the 
situation where a claim cannot be substantiated based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
5-2004.  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the case at hand, the appellant does not dispute 
that she divorced the Veteran years prior to his death, that 
she and he never reconciled, and that they were divorced at 
the time of his death.  The applicable regulation is clear 
that divorce from a veteran bars a claimant from being 
recognized as the surviving spouse of that veteran, absent 
subsequent remarriage between the claimant and the veteran.  
The pertinent facts in this case are undisputed, and have 
been undisputed for decades.  Given that, based on the 
undisputed facts, the law precludes the benefit sought by the 
appellant, the Board finds that notice under 38 U.S.C.A. 
§ 5103(a) was not required.  The Board notes in any event 
that she has submitted numerous statements and presented 
testimony which clearly demonstrates that she is aware of the 
impediment to the receipt of benefits in her case.  She 
nevertheless has never once called into question any of the 
relevant and undisputed facts in her case.

As to any duty to assist the appellant, given that under the 
undisputed facts of this case she is not legally entitled to 
the benefit sought, VA has no duty to assist her under 
38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. 
§ 3.159(d).  In any event, she has not suggested the 
existence of any outstanding evidence to obtain.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
Veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2008).

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206 
(2008). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A September 1988 Board decision denied entitlement to 
recognition of the appellant as the Veteran's surviving 
spouse.  An April 1989 VA decision continued the denial of 
recognition of the appellant as the Veteran's surviving 
spouse; she was provided with notice of the decision and of 
her appellate rights with respect thereto, but did not 
appeal.  Consequently, the appellant's claim may be 
considered on the merits only if new and material evidence 
has been received since the time of the April 1989 VA 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).

The evidence of record at the time of the April 1989 VA 
decision included the Marriage License and Decree of Divorce 
for the Veteran and the appellant, showing that they were 
married in August 1946 and divorced in September 1970.  The 
record at the time also showed that the Veteran was awarded a 
total rating based on individual unemployability due to 
service-connected disabilities (none of which included a 
psychiatric disorder) in March 1971, and that he died in 
January 1983.  

The evidence on file in April 1989 also included several 
statements by the appellant; the testimony of the appellant, 
her son, and an acquaintance at a February 1988 rating board 
hearing; the April 1989 statement of a county judge; and a 
petition signed by over 70 people.  In her statements and 
testimony, the appellant indicated that she did not want to 
divorce the Veteran, but rather was forced to do so because 
of his physical and mental abuse toward her and the children.  
She testified that he stalked her for several years after the 
divorce.  She also testified that she married another person 
several years after her divorce from the Veteran, and did not 
divorce her second husband until after the Veteran had died.  
She indicated that in the later years of the Veteran's life, 
they became cordial to each other.  She argued that she 
should receive VA benefits because of the number of years she 
and the Veteran were married.  Her child and acquaintance 
testified as to the Veteran's mean disposition toward the 
appellant.  The county judge and the petitioners indicated 
that the Veteran was abusive toward the appellant, and 
concluded that she should receive VA benefits.

The evidence on file in April 1989 lastly included several 
legal documents concerning the appellant's allegations of 
abuse by the Veteran, and documenting that he violated at 
least one restraining order against him, and showing that at 
one point the appellant was considering having him committed 
for mental illness. 

Pertinent evidence received since the April 1989 rating 
decision includes several statements by the appellant as well 
as her June 2006 testimony before the RO.  She reiterates her 
belief that she was entitled to VA benefits based on the 
number of years to which she was married to the Veteran, and 
because she was not at fault in the divorce (as he was 
abusive and lazy) and in fact would not have divorced him if 
VA had diagnosed him with a brain tumor earlier.  She 
essentially argues that she is entitled to VA benefits 
pursuant to 38 U.S.C.A. § 103.  On a VA Form 21-534 she 
listed her marriage to the Veteran as ending when he died, 
but also reported that she in fact married another man in May 
1978 and divorced that person in 1987.  At the June 2006 
hearing, J.R. testified that the appellant had to divorce the 
Veteran because of his abusiveness.

The Board notes that virtually all of the appellant's 
statements and testimony is duplicative of that previously 
considered in April 1989, as is J.R.'s testimony.  To that 
extent, the submitted statements and testimony are not new.  
Her new statements concern whether she would have divorced 
him had she known earlier about his brain tumor.  She also 
appeared on her VA Form 21-534 to claim that she and the 
Veteran were married until his death, but then clarified that 
she was married to another person.  The Board finds that the 
above statements and testimony are either not new, or are not 
material.  Neither the statements nor the testimony suggest 
that she and the Veteran were married at the time of his 
death.  As when her claim was originally denied, the law 
under these circumstances precludes recognizing the appellant 
as the Veteran's surviving spouse.  As at the time her claim 
was originally denied, her reasons for divorcing the Veteran 
are irrelevant to the question of whether she can be 
recognized as a surviving spouse; such reasons would be 
relevant if they had been married but living apart, but the 
undisputed facts show that this was never the case between 
her and the Veteran.

Although the appellant has essentially alleged that 
38 U.S.C.A. § 103 authorizes her VA benefits, that statute 
pertains to spouses who were married to the Veteran when he 
died, and who later remarry.  The statute provides for 
reinstatement of VA benefits in such cases.  That statute is 
inapplicable to the appellant.

In short, the evidence submitted since the April 1989 VA 
decision is either cumulative of evidence previously of 
record, or is not relevant to the criteria for establishing 
the benefit sought.  Accordingly, the Board finds that new 
and material evidence has not been submitted, and the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the Veteran is not reopened.  The benefit 
sought on appeal is denied.  38 C.F.R. § 3.156(a). 





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to recognition as the surviving 
spouse of the veteran, the benefit sought on appeal is 
denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


